OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response: UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7986 The Alger Institutional Funds (Exact name of registrant as specified in charter) 360 Park Avenue South, New York, New York 10010 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: October 31 Date of reporting period: January 31, 2016 ITEM 1. Schedule of Investments. - 2 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments January 31, 2016 COMMON STOCKS—93.7% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 124,658 $ AEROSPACE & DEFENSE—3.6% Honeywell International, Inc. 653,759 67,467,929 Lockheed Martin Corp. 127,371 26,875,281 The Boeing Co. 269,763 32,406,629 AIRLINES—0.8% Delta Air Lines, Inc. 649,600 ALTERNATIVE CARRIERS—0.3% Level 3 Communications, Inc.* 199,109 APPLICATION SOFTWARE—2.2% Adobe Systems, Inc.* 300,554 26,788,378 salesforce.com, inc.* 750,834 51,101,762 AUTO PARTS & EQUIPMENT—1.4% Delphi Automotive PLC. 678,827 44,083,025 WABCO Holdings, Inc.* 60,300 5,405,895 BIOTECHNOLOGY—5.7% ACADIA Pharmaceuticals, Inc.* 405,900 8,398,071 Biogen, Inc.* 172,945 47,224,362 BioMarin Pharmaceutical, Inc.* 104,530 7,737,311 Celgene Corp.* 518,390 52,004,885 Gilead Sciences, Inc. 495,322 41,111,726 Incyte Corp.* 90,098 6,357,315 Vertex Pharmaceuticals, Inc.* 419,318 38,053,108 BREWERS—1.9% Anheuser-Busch InBev SA# 116,207 14,623,489 Molson Coors Brewing Co., Cl. B 586,276 53,046,252 BROADCASTING—0.1% CBS Corp., Cl. B 95,000 BUILDING PRODUCTS—0.4% Fortune Brands Home & Security, Inc. 183,497 8,916,119 Lennox International, Inc. 32,378 3,879,532 CABLE & SATELLITE—1.7% Comcast Corporation, Cl. A 1,085,020 COMMUNICATIONS EQUIPMENT—0.6% Arista Networks, Inc.* 165,030 9,906,751 ARRIS International PLC.* 444,700 11,326,509 CONSUMER FINANCE—0.3% LendingClub Corp.* 397,300 2,932,074 Synchrony Financial* 250,074 7,107,103 - 3 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments (Continued) January 31, 2016 COMMON STOCKS—(CONT.) SHARES VALUE DATA PROCESSING & OUTSOURCED SERVICES—4.2% Alliance Data Systems Corp.* 46,927 $ 9,375,545 Sabre Corp. 899,440 23,034,659 Visa, Inc., Cl. A 1,587,755 118,271,870 DRUG RETAIL—1.4% CVS Caremark Corp. 322,608 31,160,707 Walgreens Boots Alliance, Inc. 214,193 17,075,466 FOOD RETAIL—0.8% The Kroger Co. 775,952 FOOTWEAR—0.4% NIKE, Inc., Cl. B 229,594 GENERAL MERCHANDISE STORES—0.9% Dollar General Corp. 200,429 15,044,201 Dollar Tree, Inc.* 211,221 17,176,492 HEALTH CARE EQUIPMENT—2.3% Boston Scientific Corp.* 309,400 5,423,782 DexCom, Inc.* 136,900 9,758,232 Edwards Lifesciences Corp.* 398,800 31,190,148 Hologic, Inc.* 307,248 10,427,997 STERIS PLC. 363,100 25,141,044 HEALTH CARE FACILITIES—1.1% Acadia Healthcare Co., Inc.* 47,000 2,868,410 Amsurg Corp.* 201,600 14,755,104 HCA Holdings, Inc.* 298,647 20,779,858 HOME ENTERTAINMENT SOFTWARE—0.6% Activision Blizzard, Inc. 173,654 6,046,632 Electronic Arts, Inc.* 263,600 17,014,062 HOME IMPROVEMENT RETAIL—0.3% The Home Depot, Inc. 72,307 HOTELS RESORTS & CRUISE LINES—1.3% Ctrip.com International Ltd.#* 278,594 11,890,392 Norwegian Cruise Line Holdings Ltd.* 672,800 30,524,936 Royal Caribbean Cruises Ltd. 44,500 3,647,220 HOUSEWARES & SPECIALTIES—2.1% Jarden Corp.* 893,227 47,385,692 Newell Rubbermaid, Inc. 696,600 27,014,148 INDUSTRIAL CONGLOMERATES—0.1% General Electric Co. 136,889 INDUSTRIAL GASES—0.6% Air Products & Chemicals, Inc. 166,527 - 4 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments (Continued) January 31, 2016 COMMON STOCKS—(CONT.) SHARES VALUE INTEGRATED TELECOMMUNICATION SERVICES—0.2% Verizon Communications, Inc. 180,200 $ INTERNET RETAIL—4.8% Amazon.com, Inc.* 270,071 158,531,677 NetFlix, Inc.* 118,196 10,855,121 INTERNET SOFTWARE & SERVICES—15.4% Alibaba Group Holding Ltd.#* 20,600 1,380,818 Alphabet, Inc., Cl. C* 385,519 286,421,341 comScore, Inc.* 40,100 1,545,053 Facebook, Inc., Cl. A* 1,714,387 192,371,365 GrubHub, Inc.* 101,692 1,916,894 LinkedIn Corp., Cl. A* 151,336 29,950,908 Palantir Technologies, Inc., Cl. A* ,@ 239,030 2,414,203 Yahoo! Inc.* 1,013,248 29,900,949 INVESTMENT BANKING & BROKERAGE—0.6% E*TRADE Financial Corp.* 141,953 3,344,413 Morgan Stanley 636,130 16,463,044 LEISURE PRODUCTS—0.4% Coach, Inc. 405,100 LIFE SCIENCES TOOLS & SERVICES—2.2% Thermo Fisher Scientific, Inc. 579,179 MANAGED HEALTH CARE—2.4% Aetna, Inc. 141,157 14,375,429 Humana, Inc. 72,500 11,802,275 UnitedHealth Group, Inc. 522,504 60,171,561 MOVIES & ENTERTAINMENT—0.9% The Walt Disney Co. 258,045 24,725,872 Time Warner, Inc. 105,252 7,413,951 OIL & GAS EQUIPMENT & SERVICES—0.4% Schlumberger Ltd. 75,200 5,434,704 Weatherford International PLC.* 1,122,600 7,566,324 OIL & GAS EXPLORATION & PRODUCTION—0.4% Anadarko Petroleum Corp. 200,859 7,851,578 EOG Resources, Inc. 77,400 5,496,948 OTHER DIVERSIFIED FINANCIAL SERVICES—0.3% Bank of America Corp. 861,043 PACKAGED FOODS & MEATS—0.5% General Mills, Inc. 137,100 7,747,521 The Kraft Heinz Co. 74,800 5,838,888 TreeHouse Foods, Inc.* 68,300 5,420,288 - 5 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments (Continued) January 31, 2016 COMMON STOCKS—(CONT.) SHARES VALUE PHARMACEUTICALS—5.9% Allergan PLC.* 314,510 $ 89,456,079 Bristol-Myers Squibb Co. 1,013,140 62,976,783 Eli Lilly & Co. 253,800 20,075,580 Pacira Pharmaceuticals, Inc.* 197,300 11,723,566 Shire PLC. 444,532 24,935,586 RAILROADS—0.6% Union Pacific Corp. 300,046 REGIONAL BANKS—0.4% Citizens Financial Group, Inc. 652,100 RESEARCH & CONSULTING SERVICES—0.5% Verisk Analytics, Inc., Cl. A* 267,500 RESTAURANTS—3.0% McDonald's Corp. 468,294 57,965,432 Starbucks Corp. 555,073 33,731,786 Yum! Brands, Inc. 229,136 16,582,572 SECURITY & ALARM SERVICES—0.6% Tyco International PLC. 589,673 SEMICONDUCTOR EQUIPMENT—0.3% Lam Research Corp. 133,200 SEMICONDUCTORS—3.1% Avago Technologies Ltd.* 266,443 35,626,094 Broadcom Corp., Cl. A 640,287 35,004,490 Microsemi Corp.* 710,100 22,510,170 NXP Semiconductors NV* 244,397 18,276,008 SOFT DRINKS—1.2% PepsiCo, Inc. 434,847 SPECIALIZED CONSUMER SERVICES—0.7% ServiceMaster Global Holdings, Inc.* 570,500 SPECIALIZED FINANCE—0.1% McGraw Hill Financial, Inc. 45,166 SPECIALTY CHEMICALS—0.8% PPG Industries, Inc. 129,969 12,362,651 The Sherwin-Williams Co. 64,200 16,414,014 SPECIALTY STORES—0.6% Signet Jewelers Ltd. 190,393 SYSTEMS SOFTWARE—4.6% Microsoft Corp. 2,870,919 158,158,928 ServiceNow, Inc.* 92,934 5,781,424 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—5.4% Apple, Inc. 1,958,721 TOBACCO—0.7% Altria Group, Inc. 416,594 - 6 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments (Continued) January 31, 2016 COMMON STOCKS—(CONT.) SHARES VALUE TRADING COMPANIES & DISTRIBUTORS—1.0% HD Supply Holdings, Inc.* 1,051,256 $ 27,616,495 United Rentals, Inc.* 163,300 7,823,703 WIRELESS TELECOMMUNICATION SERVICES—0.6% SBA Communications Corp., Cl. A* 214,257 TOTAL COMMON STOCKS (Cost $3,135,159,170) PREFERRED STOCKS—0.5% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Cl. A* ,@,(a) 1,074,935 451,473 Choicestream, Inc., Cl. B* ,@,(a) 2,500,538 1,050,226 INTERNET SOFTWARE & SERVICES—0.3% Palantir Technologies, Inc., Cl. B* ,@ 974,841 9,845,894 Palantir Technologies, Inc., Cl. D* ,@ 127,007 1,282,771 PHARMACEUTICALS—0.1% Intarcia Therapeutics, Inc.* ,@ 111,655 TOTAL PREFERRED STOCKS (Cost $13,252,335) MASTER LIMITED PARTNERSHIP—0.8% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—0.8% The Blackstone Group LP. 1,090,562 (Cost $34,920,588) REAL ESTATE INVESTMENT TRUST—0.8% SHARES VALUE MORTGAGE—0.6% Blackstone Mortgage Trust, Inc., Cl. A 833,840 SPECIALIZED—0.2% Crown Castle International Corp. 89,200 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $31,986,635) Total Investments (Cost $3,215,318,728) (b) 95.8 % Other Assets in Excess of Liabilities 4.2 % NET ASSETS 100.0 % $ - 7 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments (Continued) January 31, 2016 @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 1/31/2016 Choicestream, Inc. 3/14/14 $ % $ % Choicestream, Inc., Cl. A 12/17/13 % % Choicestream, Inc., Cl. B 7/10/14 % % Intarcia Therapeutics, Inc. 3/27/14 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Total $ 19,304,083 0.54 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. * Non-income producing security. # American Depositary Receipts. (b) At January 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $3,215,318,728, amounted to $186,354,318 which consisted of aggregate gross unrealized appreciation of $332,332,468 and aggregate gross unrealized depreciation of $145,978,150. See Notes to Financial Statements - 8 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION FOCUS FUND Schedule of Investments January 31, 2016 COMMON STOCKS—90.5% SHARES VALUE AEROSPACE & DEFENSE—3.1% Honeywell International, Inc. 19,910 $ AIRLINES—0.9% Delta Air Lines, Inc. 12,900 APPLICATION SOFTWARE—2.6% Adobe Systems, Inc.* 5,870 523,193 salesforce.com, inc.* 17,740 1,207,384 AUTO PARTS & EQUIPMENT—1.7% Delphi Automotive PLC. 16,940 BIOTECHNOLOGY—5.5% Biogen, Inc.* 3,730 1,018,514 Celgene Corp.* 10,330 1,036,306 Gilead Sciences, Inc. 9,620 798,460 Vertex Pharmaceuticals, Inc.* 8,810 799,507 BREWERS—1.5% Molson Coors Brewing Co., Cl. B 11,210 CABLE & SATELLITE—2.1% Comcast Corporation, Cl. A 25,180 DATA PROCESSING & OUTSOURCED SERVICES—5.8% Sabre Corp. 47,040 1,204,694 Visa, Inc., Cl. A 35,620 2,653,334 DRUG RETAIL—1.1% CVS Caremark Corp. 7,510 FOOD RETAIL—1.1% The Kroger Co. 18,180 GENERAL MERCHANDISE STORES—0.8% Dollar Tree, Inc.* 6,580 HEALTH CARE EQUIPMENT—2.5% DexCom, Inc.* 6,230 444,074 Edwards Lifesciences Corp.* 2,620 204,910 STERIS PLC. 14,940 1,034,446 HOTELS RESORTS & CRUISE LINES—1.5% Ctrip.com International Ltd.#* 5,970 254,800 Norwegian Cruise Line Holdings Ltd.* 15,727 713,534 HOUSEWARES & SPECIALTIES—1.8% Jarden Corp.* 22,910 INTERNET RETAIL—4.7% Amazon.com, Inc.* 5,250 INTERNET SOFTWARE & SERVICES—16.7% Alphabet, Inc., Cl. C* 7,681 5,706,599 Facebook, Inc., Cl. A* 33,000 3,702,930 Stamps.com, Inc.* 10,120 949,459 Yahoo! Inc.* 23,040 679,910 - 9 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION FOCUS FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INVESTMENT BANKING & BROKERAGE—0.7% Morgan Stanley 16,590 $ LIFE SCIENCES TOOLS & SERVICES—2.9% Thermo Fisher Scientific, Inc. 14,700 MANAGED HEALTH CARE—2.6% UnitedHealth Group, Inc. 14,970 OIL & GAS EQUIPMENT & SERVICES—0.3% Weatherford International PLC.* 25,390 OIL & GAS EXPLORATION & PRODUCTION—0.5% Anadarko Petroleum Corp. 8,939 OTHER DIVERSIFIED FINANCIAL SERVICES—0.6% Bank of America Corp. 25,990 PHARMACEUTICALS—7.2% Allergan PLC.* 6,800 1,934,124 Bristol-Myers Squibb Co. 24,280 1,509,245 Pacira Pharmaceuticals, Inc.* 12,000 713,040 Shire PLC.# 3,650 614,295 REGIONAL BANKS—0.5% Citizens Financial Group, Inc. 15,090 RESTAURANTS—1.9% McDonald's Corp. 10,360 SECURITY & ALARM SERVICES—0.6% Tyco International PLC. 12,350 SEMICONDUCTORS—3.6% Avago Technologies Ltd.* 5,630 752,787 Microsemi Corp.* 39,340 1,247,078 NXP Semiconductors NV* 4,980 372,405 SPECIALTY CHEMICALS—1.0% PPG Industries, Inc. 3,450 328,164 The Sherwin-Williams Co. 1,420 363,051 SPECIALTY STORES—0.8% Signet Jewelers Ltd. 4,540 SYSTEMS SOFTWARE—7.1% Microsoft Corp. 57,020 3,141,232 TubeMogul, Inc.* 139,680 1,574,193 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—5.6% Apple, Inc. 37,841 TRADING COMPANIES & DISTRIBUTORS—1.2% HD Supply Holdings, Inc.* 25,550 671,198 United Rentals, Inc.* 2,860 137,023 TOTAL COMMON STOCKS (Cost $59,624,299) - 10 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION FOCUS FUND Schedule of Investments January 31, 2016 (Continued) PREFERRED STOCKS—0.5% SHARES VALUE BIOTECHNOLOGY—0.5% Prosetta Biosciences, Inc.* ,@,(a) 76,825 $ (Cost $345,712) MASTER LIMITED PARTNERSHIP—0.9% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—0.9% The Blackstone Group LP. 21,700 (Cost $706,318) REAL ESTATE INVESTMENT TRUST—2.2% SHARES VALUE MORTGAGE—0.6% Blackstone Mortgage Trust, Inc., Cl. A 14,740 SPECIALIZED—1.6% Crown Castle International Corp. 12,660 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $1,473,097) Total Investments (Cost $62,149,426) (b) 94.1 % Other Assets in Excess of Liabilities 5.9 % NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 1/31/2016 Prosetta Biosciences, Inc. 2/06/15 $ % $ % Total $ 347,249 0.52 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At January 31, 2016, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $62,149,426, amounted to $141,136 which consisted of aggregate gross unrealized appreciation of $3,693,682 and aggregate gross unrealized depreciation of $3,552,546. See Notes to Financial Statements - 11 - THE ALGER INSTITUTIONAL FUND | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments January 31, 2016 COMMON STOCKS—92.4% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 8,930 $ AEROSPACE & DEFENSE—2.3% Hexcel Corp. 32,000 1,324,160 TransDigm Group, Inc.* 5,800 1,303,434 AIRLINES—1.1% Spirit Airlines, Inc.* 7,800 326,040 United Continental Holdings, Inc.* 20,000 965,600 ALTERNATIVE CARRIERS—0.8% Level 3 Communications, Inc.* 18,300 APPAREL ACCESSORIES & LUXURY GOODS—3.0% Hanesbrands, Inc. 42,100 1,286,997 lululemon athletica, Inc.* 15,100 937,257 Under Armour, Inc., Cl. A* 13,300 1,136,219 APPAREL RETAIL—1.9% L Brands, Inc. 8,000 769,200 Ross Stores, Inc. 24,500 1,378,370 APPLICATION SOFTWARE—1.5% ACI Worldwide, Inc.* 45,600 816,240 Intuit, Inc. 3,700 353,387 Paycom Software, Inc.* 6,280 189,342 Synchronoss Technologies, Inc.* 10,763 329,778 AUTO PARTS & EQUIPMENT—2.1% Delphi Automotive PLC. 23,350 1,516,349 WABCO Holdings, Inc.* 10,000 896,500 AUTOMOBILE MANUFACTURERS—0.1% Tesla Motors, Inc.* 800 AUTOMOTIVE RETAIL—0.8% Advance Auto Parts, Inc. 2,500 380,125 Carmax, Inc.* 11,200 494,816 BIOTECHNOLOGY—3.3% Anacor Pharmaceuticals, Inc.* 4,400 330,572 BioMarin Pharmaceutical, Inc.* 4,700 347,894 Bluebird Bio, Inc.* 4,400 181,984 Celldex Therapeutics, Inc.* 12,200 101,260 Incyte Corp.* 7,800 550,368 Juno Therapeutics, Inc.* 2,500 68,950 Portola Pharmaceuticals, Inc.* 14,800 488,844 Ultragenyx Pharmaceutical, Inc.* 6,100 342,515 United Therapeutics Corp.* 5,700 702,126 Vertex Pharmaceuticals, Inc.* 6,300 571,725 - 12 - THE ALGER INSTITUTIONAL FUND | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE BROADCASTING—1.0% CBS Corp., Cl. B 24,100 $ BUILDING PRODUCTS—3.7% Allegion PLC. 25,900 1,568,504 AO Smith Corp. 12,400 866,140 Fortune Brands Home & Security, Inc. 25,500 1,239,045 Lennox International, Inc. 4,200 503,244 CASINOS & GAMING—1.7% MGM Resorts International* 39,400 791,152 Penn National Gaming, Inc.* 77,500 1,095,075 COMMUNICATIONS EQUIPMENT—3.0% Arista Networks, Inc.* 8,200 492,246 ARRIS International PLC.* 36,800 937,296 F5 Networks, Inc.* 8,300 778,374 Lumentum Holdings, Inc.* 17,000 335,410 NetScout Systems, Inc.* 41,000 883,550 CONSUMER FINANCE—0.3% LendingClub Corp.* 43,900 DATA PROCESSING & OUTSOURCED SERVICES—5.0% Alliance Data Systems Corp.* 5,800 1,158,782 Fiserv, Inc.* 16,100 1,522,416 MAXIMUS, Inc. 16,000 853,920 Sabre Corp. 40,700 1,042,327 Vantiv, Inc., CL. A* 23,000 1,082,150 ELECTRICAL COMPONENTS & EQUIPMENT—1.0% Acuity Brands, Inc. 5,400 ENVIRONMENTAL & FACILITIES SERVICES—1.1% Stericycle, Inc.* 10,400 FOOD RETAIL—0.9% The Kroger Co. 26,500 GENERAL MERCHANDISE STORES—2.7% Burlington Stores, Inc.* 8,600 462,078 Dollar General Corp. 21,400 1,606,284 Dollar Tree, Inc.* 11,800 959,576 HEALTH CARE EQUIPMENT—5.0% ABIOMED, Inc.* 9,600 819,168 DexCom, Inc.* 21,600 1,539,648 Edwards Lifesciences Corp.* 14,200 1,110,582 Hologic, Inc.* 39,600 1,344,024 IDEXX Laboratories, Inc.* 7,300 512,022 STERIS PLC. 4,600 318,504 HEALTH CARE FACILITIES—3.3% Acadia Healthcare Co., Inc.* 16,400 1,000,892 - 13 - THE ALGER INSTITUTIONAL FUND | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE FACILITIES—(CONT.) Amsurg Corp.* 11,700 $ 856,323 Universal Health Services, Inc., Cl. B 9,800 1,103,872 VCA Antech, Inc.* 13,800 707,526 HEALTH CARE SERVICES—0.7% Adeptus Health, Inc., Cl. A* 8,700 410,466 Diplomat Pharmacy, Inc.* 13,900 378,219 HOMEBUILDING—0.4% Toll Brothers, Inc.* 16,800 HOTELS RESORTS & CRUISE LINES—3.6% Diamond Resorts International, Inc.* 34,400 633,648 Norwegian Cruise Line Holdings Ltd.* 38,100 1,728,597 Royal Caribbean Cruises Ltd. 20,400 1,671,984 HOUSEHOLD PRODUCTS—1.0% Church & Dwight Co., Inc. 12,900 HOUSEWARES & SPECIALTIES—2.6% Jarden Corp.* 34,450 1,827,572 Newell Rubbermaid, Inc. 29,000 1,124,620 INDUSTRIAL GASES—0.3% Air Products & Chemicals, Inc. 2,400 INDUSTRIAL MACHINERY—0.8% Graco, Inc. 9,500 690,460 Ingersoll-Rand PLC. 4,500 231,615 INTERNET SOFTWARE & SERVICES—4.3% comScore, Inc.* 14,800 570,244 Cornerstone OnDemand, Inc.* 21,839 670,239 Criteo SA#* 23,400 692,172 Demandware, Inc.* 14,050 596,141 GrubHub, Inc.* 20,000 377,000 LinkedIn Corp., Cl. A* 6,300 1,246,833 Match Group, Inc.* 14,000 175,700 Palantir Technologies, Inc., Cl. A* ,@ 12,426 125,503 Twitter, Inc.* 12,600 211,680 Yirendai Ltd.#* 18,700 127,534 INVESTMENT BANKING & BROKERAGE—0.6% TD Ameritrade Holding Corp. 24,600 LEISURE PRODUCTS—0.8% Coach, Inc. 23,800 LIFE SCIENCES TOOLS & SERVICES—0.2% Quintiles Transnational Holdings, Inc.* 3,800 MOVIES & ENTERTAINMENT—0.6% Live Nation Entertainment, Inc.* 30,400 - 14 - THE ALGER INSTITUTIONAL FUND | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE OIL & GAS DRILLING—0.2% Patterson-UTI Energy, Inc. 13,500 $ OIL & GAS EXPLORATION & PRODUCTION—0.2% Diamondback Energy, Inc.* 2,300 PACKAGED FOODS & MEATS—1.7% ConAgra Foods, Inc. 2,198 91,525 The WhiteWave Foods Co.* 17,600 664,400 TreeHouse Foods, Inc.* 14,000 1,111,040 PHARMACEUTICALS—1.2% Akorn, Inc.* 4,000 103,960 Jazz Pharmaceuticals PLC.* 2,900 373,346 Lannett Co., Inc.* 8,000 204,080 Pacira Pharmaceuticals, Inc.* 11,300 671,446 REAL ESTATE SERVICES—0.7% Jones Lang LaSalle, Inc. 5,900 REGIONAL BANKS—1.9% Citizens Financial Group, Inc. 46,900 996,625 Signature Bank* 8,400 1,170,456 RENEWABLE ELECTRICITY—0.1% TerraForm Global, Inc., Cl. A 33,544 RESEARCH & CONSULTING SERVICES—2.5% CoStar Group, Inc.* 4,300 754,091 Verisk Analytics, Inc., Cl. A* 28,100 2,051,300 RESTAURANTS—0.9% Panera Bread Co., Cl. A* 5,404 SECURITY & ALARM SERVICES—0.8% Tyco International PLC. 24,900 SEMICONDUCTOR EQUIPMENT—0.9% Lam Research Corp. 14,800 SEMICONDUCTORS—5.2% Avago Technologies Ltd.* 17,500 2,339,925 Microsemi Corp.* 36,600 1,160,220 NXP Semiconductors NV* 13,500 1,009,530 Skyworks Solutions, Inc. 19,000 1,309,480 SPECIALIZED CONSUMER SERVICES—1.5% ServiceMaster Global Holdings, Inc.* 39,200 SPECIALIZED FINANCE—1.1% McGraw Hill Financial, Inc. 11,900 1,011,738 Moody's Corp. 2,900 258,506 SPECIALTY CHEMICALS—3.0% Axalta Coating Systems Ltd.* 34,000 809,540 Balchem Corp. 6,300 353,682 PPG Industries, Inc. 11,300 1,074,856 - 15 - THE ALGER INSTITUTIONAL FUND | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SPECIALTY CHEMICALS—(CONT.) The Sherwin-Williams Co. 4,300 $ 1,099,381 SPECIALTY STORES—3.5% Signet Jewelers Ltd. 9,800 1,136,800 The Michaels Cos, Inc.* 23,800 518,840 Tractor Supply Co. 15,900 1,404,129 Ulta Salon, Cosmetics & Fragrance, Inc.* 4,800 869,616 SYSTEMS SOFTWARE—2.6% Fortinet, Inc.* 30,200 849,828 ServiceNow, Inc.* 21,600 1,343,736 Tableau Software, Inc., Cl. A* 8,800 706,112 TRADING COMPANIES & DISTRIBUTORS—1.8% HD Supply Holdings, Inc.* 65,000 1,707,550 United Rentals, Inc.* 6,900 330,579 WIRELESS TELECOMMUNICATION SERVICES—1.1% SBA Communications Corp., Cl. A* 11,900 TOTAL COMMON STOCKS (Cost $110,195,209) PREFERRED STOCKS—2.5% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Cl. A* ,@,(a) 77,008 32,343 Choicestream, Inc., Cl. B* ,@,(a) 144,793 60,813 BIOTECHNOLOGY—1.6% Prosetta Biosciences, Inc.* ,@,(a) 166,009 750,361 Tolero Pharmaceuticals, Inc.* ,@,(a) 354,870 1,070,323 INTERNET SOFTWARE & SERVICES—0.5% Palantir Technologies, Inc., Cl. B* ,@ 50,675 511,818 Palantir Technologies, Inc., Cl. D* ,@ 6,602 66,680 PHARMACEUTICALS—0.3% Intarcia Therapeutics, Inc.* ,@ 7,588 TOTAL PREFERRED STOCKS (Cost $2,589,818) REAL ESTATE INVESTMENT TRUST—2.9% SHARES VALUE HEALTH CARE—0.4% Omega Healthcare Investors, Inc. 15,900 MORTGAGE—0.5% Blackstone Mortgage Trust, Inc., Cl. A 22,200 SPECIALIZED—2.0% Crown Castle International Corp. 20,100 1,732,620 - 16 - THE ALGER INSTITUTIONAL FUND | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments January 31, 2016 (Continued) REAL ESTATE INVESTMENT TRUST—(CONT.) SHARES VALUE SPECIALIZED—(CONT.) Lamar Advertising Co., Cl. A 9,100 $ 510,601 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $3,633,390) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 240,362 (Cost $240,362) Total Investments (Cost $116,658,779) (b) 98.0 % Other Assets in Excess of Liabilities 2.0 % NET ASSETS 100.0 % $ @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 1/31/2016 Choicestream, Inc. 3/14/14 $ % $ % Choicestream, Inc., Cl. A 12/17/13 % % Choicestream, Inc., Cl. B 7/10/14 % % Intarcia Therapeutics, Inc. 3/27/14 % % JS Kred SPV I, LLC. 10/07/14 % % Palantir Technologies, Inc., Cl. A 6/26/15 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/07/14 % % Prosetta Biosciences, Inc. 2/06/15 % % Tolero Pharmaceuticals, Inc. 8/01/14 % % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 3,147,870 2.79 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. * Non-income producing security. # American Depositary Receipts. (b) At January 31, 2016, the net unrealized depreciation on investments, based on cost for federal income tax purposes of $116,658,779, amounted to $6,417,529 which consisted of aggregate gross unrealized appreciation of $7,329,950 and aggregate gross unrealized depreciation of $13,747,479. See Notes to Financial Statements - 17 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments January 31, 2016 COMMON STOCKS—95.6% SHARES VALUE AEROSPACE & DEFENSE—1.2% Hexcel Corp. 77,850 $ AIR FREIGHT & LOGISTICS—0.8% Forward Air Corp. 51,700 APPAREL ACCESSORIES & LUXURY GOODS—0.6% G-III Apparel Group Ltd.* 34,850 APPAREL RETAIL—0.7% American Eagle Outfitters, Inc. 125,250 APPLICATION SOFTWARE—16.2% ACI Worldwide, Inc.* 133,650 2,392,335 American Software, Inc., Cl. A 408,552 3,975,211 ANSYS, Inc.* 12,000 1,058,280 Blackbaud, Inc. 100,050 6,151,074 Ellie Mae, Inc.* 58,200 4,064,106 Fair Isaac Corp. 19,500 1,863,615 Guidewire Software, Inc.* 66,600 3,665,664 HubSpot, Inc.* 60,500 2,455,695 Manhattan Associates, Inc.* 96,350 5,554,577 Monotype Imaging Holdings, Inc. 36,850 919,039 Paycom Software, Inc.* 111,500 3,361,725 SolarWinds, Inc.* 49,050 2,940,548 Tyler Technologies, Inc.* 34,350 5,395,011 ASSET MANAGEMENT & CUSTODY BANKS—0.9% WisdomTree Investments, Inc. 200,352 AUTO PARTS & EQUIPMENT—1.4% Gentherm, Inc.* 49,700 1,988,497 Tenneco, Inc.* 46,350 1,771,033 AUTOMOTIVE RETAIL—0.7% Lithia Motors, Inc., Cl. A 23,900 BIOTECHNOLOGY—5.1% ACADIA Pharmaceuticals, Inc.* 43,550 901,049 Anacor Pharmaceuticals, Inc.* 17,250 1,295,992 Celldex Therapeutics, Inc.* 90,650 752,395 Halozyme Therapeutics, Inc.* 96,450 848,760 Heron Therapeutics, Inc.* 53,300 1,118,767 Incyte Corp.* 26,400 1,862,784 Juno Therapeutics, Inc.* 23,150 638,477 Kite Pharma, Inc.* 11,550 548,510 Neurocrine Biosciences, Inc.* 41,600 1,770,080 Portola Pharmaceuticals, Inc.* 33,250 1,098,248 Seattle Genetics, Inc.* 19,000 626,620 TESARO, Inc.* 38,800 1,340,152 Ultragenyx Pharmaceutical, Inc.* 20,200 1,134,230 BUILDING PRODUCTS—1.1% Masonite International Corp.* 52,500 - 18 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE CASINOS & GAMING—0.9% Penn National Gaming, Inc.* 173,400 $ COMMODITY CHEMICALS—0.8% Calgon Carbon Corp. 141,250 COMMUNICATIONS EQUIPMENT—1.6% ARRIS International PLC.* 50,099 1,276,022 NetScout Systems, Inc.* 148,050 3,190,477 DATA PROCESSING & OUTSOURCED SERVICES—1.9% Euronet Worldwide, Inc.* 40,050 3,194,788 MAXIMUS, Inc. 38,400 2,049,408 EDUCATION SERVICES—1.2% Grand Canyon Education, Inc.* 57,450 2,162,993 Strayer Education, Inc.* 21,600 1,153,224 ELECTRONIC COMPONENTS—1.1% DTS, Inc.* 129,300 ELECTRONIC EQUIPMENT MANUFACTURERS—2.7% Cognex Corp. 71,697 2,312,228 FEI Co. 52,250 3,785,513 FLIR Systems, Inc. 45,350 1,326,034 FOOD DISTRIBUTORS—1.0% Performance Food Group Co.* 114,700 FOOD RETAIL—1.2% Smart & Final Stores, Inc.* 196,200 GENERAL MERCHANDISE STORES—1.6% Burlington Stores, Inc.* 80,250 HEALTH CARE EQUIPMENT—5.0% Abaxis, Inc. 78,100 3,401,255 ABIOMED, Inc.* 36,450 3,110,278 Cantel Medical Corp. 90,900 5,396,733 STERIS PLC. 22,500 1,557,900 HEALTH CARE FACILITIES—3.0% Amsurg Corp.* 37,600 2,751,944 Surgery Partners, Inc.* 101,150 1,629,526 VCA Antech, Inc.* 71,450 3,663,242 HEALTH CARE SERVICES—0.5% Team Health Holdings, Inc.* 31,450 HEALTH CARE SUPPLIES—3.5% Neogen Corp.* 113,150 5,904,167 Quidel Corp.* 211,900 3,610,776 HEALTH CARE TECHNOLOGY—3.5% Medidata Solutions, Inc.* 102,800 4,392,644 Quality Systems, Inc. 106,000 1,389,660 - 19 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE TECHNOLOGY—(CONT.) Veeva Systems, Inc., Cl. A* 114,200 $ 2,752,220 Vocera Communications, Inc.* 68,150 980,679 HOMEFURNISHING RETAIL—0.6% Restoration Hardware Holdings, Inc.* 25,750 HOTELS RESORTS & CRUISE LINES—0.5% Diamond Resorts International, Inc.* 67,600 HUMAN RESOURCE & EMPLOYMENT SERVICES—2.3% On Assignment, Inc.* 75,600 2,921,940 WageWorks, Inc.* 76,550 3,424,847 INDUSTRIAL MACHINERY—1.5% Proto Labs, Inc.* 75,700 INTERNET SOFTWARE & SERVICES—7.8% comScore, Inc.* 70,100 2,700,953 Criteo SA#* 35,862 1,060,798 Cvent, Inc.* 164,850 4,353,688 Demandware, Inc.* 15,315 649,815 NIC, Inc. 49,350 976,637 SPS Commerce, Inc.* 65,700 4,288,896 Stamps.com, Inc.* 58,000 5,441,560 Textura Corp.* 101,400 1,601,106 INVESTMENT BANKING & BROKERAGE—0.4% Evercore Partners, Inc., Cl. A 27,150 LEISURE FACILITIES—0.4% Planet Fitness, Inc., Cl. A* 85,250 LIFE SCIENCES TOOLS & SERVICES—3.9% Bio-Techne Corp. 60,700 5,019,283 Luminex Corp.* 179,400 3,442,686 PRA Health Sciences, Inc.* 48,600 2,093,688 MANAGED HEALTH CARE—0.7% Molina Healthcare, Inc.* 32,350 OIL & GAS EQUIPMENT & SERVICES—0.4% RPC, Inc. 96,050 OIL & GAS EXPLORATION & PRODUCTION—0.9% Parsley Energy, Inc., Cl. A* 55,400 1,067,004 QEP Resources, Inc. 106,300 1,362,766 PACKAGED FOODS & MEATS—0.6% TreeHouse Foods, Inc.* 19,000 PAPER PACKAGING—0.5% Graphic Packaging Holding Co. 119,600 PHARMACEUTICALS—1.9% Impax Laboratories, Inc.* 36,750 1,377,023 Nektar Therapeutics* 67,600 922,064 Pacira Pharmaceuticals, Inc.* 21,350 1,268,617 - 20 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments January 31, 2016 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE PHARMACEUTICALS—(CONT.) Revance Therapeutics, Inc.* 39,200 $ 812,616 The Medicines Co.* 23,300 805,248 REGIONAL BANKS—2.6% Bank of the Ozarks, Inc. 74,500 3,303,330 Boston Private Financial Holdings, Inc. 189,350 1,959,772 Investors Bancorp, Inc. 151,350 1,769,282 RESTAURANTS—2.5% Dave & Buster's Entertainment, Inc.* 55,100 1,998,477 Fiesta Restaurant Group, Inc.* 36,950 1,344,980 Papa John's International, Inc. 41,950 2,003,112 Shake Shack, Inc., Cl. A* 41,550 1,436,799 SEMICONDUCTORS—2.8% Cavium Networks, Inc.* 38,450 2,221,256 Microsemi Corp.* 85,000 2,694,500 Monolithic Power Systems, Inc. 42,400 2,652,968 SPECIALTY CHEMICALS—1.6% Balchem Corp. 75,530 SPECIALTY STORES—1.2% Five Below, Inc.* 90,790 SYSTEMS SOFTWARE—3.1% Fleetmatics Group PLC.* 56,450 2,450,494 Proofpoint, Inc.* 78,046 3,930,397 TubeMogul, Inc.* 174,000 1,960,980 TRADING COMPANIES & DISTRIBUTORS—1.2% Watsco, Inc. 27,050 TOTAL COMMON STOCKS (Cost $271,076,910) PREFERRED STOCKS—1.3% SHARES VALUE BIOTECHNOLOGY—0.7% Prosetta Biosciences, Inc.* ,@,(a) 133,263 602,349 Tolero Pharmaceuticals, Inc.* ,@,(a) 448,284 1,352,069 PHARMACEUTICALS—0.6% Intarcia Therapeutics, Inc.* ,@ 41,238 TOTAL PREFERRED STOCKS (Cost $3,287,452) RIGHTS—–% SHARES VALUE BIOTECHNOLOGY—–% Dyax Corp.* 21,650 – - 21 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments January 31, 2016 (Continued) RIGHTS—(CONT.) SHARES VALUE BIOTECHNOLOGY—(CONT.) Neuralstem, Inc., 1/8/2019* ,@ 250,375 $ – – TOTAL RIGHTS (Cost $0) – REAL ESTATE INVESTMENT TRUST—2.7% SHARES VALUE SPECIALIZED—2.7% CyrusOne, Inc. 94,800 3,493,380 Sovran Self Storage, Inc. 34,300 3,864,924 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $5,713,921) SPECIAL PURPOSE VEHICLE—0.3% SHARES VALUE CONSUMER FINANCE—0.3% JS Kred SPV I, LLC. @ 775,134 (Cost $775,134) Total Investments (Cost $280,853,417) (b) 99.9 % Other Assets in Excess of Liabilities 0.1 % NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 1/31/2016 Intarcia Therapeutics, Inc. 3/27/14 $ % $ % JS Kred SPV I, LLC. 6/26/15 % % Prosetta Biosciences, Inc. 2/06/15 % % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 4,283,400 1.58 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At January 31, 2016, the net unrealized depreciation on investments, based on cost for federal income tax purposes of $280,853,417, amounted to $10,338,826 which consisted of aggregate gross unrealized appreciation of $22,317,612 and aggregate gross unrealized depreciation of $32,656,438. See Notes to Financial Statements - 22 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS NOTE 1 — General: The Alger Institutional Funds (the “Trust”) is a diversified, open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Trust qualifies as an investment company as defined in the Financial Accounting Standards Board Accounting Standards Codification 946-Financia Services – Investment Companies. The Trust operates as a series company and currently offers an unlimited number of shares of beneficial interest in four funds — Alger Capital Appreciation Institutional Fund, Alger Capital Appreciation Focus Fund, Alger Mid Cap Growth Institutional Fund and Alger Small Cap Growth Institutional Fund (collectively, the “Funds” or individually, each a “Fund”). The Funds normally invest primarily in equity securities and each has an investment objective of long-term capital appreciation Each Fund offers one or more of the following share classes: Class A shares are generally subject to an initial sales charge while Class C shares are generally subject to a deferred sales charge. Class I, R and Z shares are sold to institutional investors without an initial or deferred sales charge. Each class has identical rights to assets and earnings except that each share class bears the cost of its transfer agency and sub-transfer agency services, and each of Classes A, C and R bears the cost of its plan of distribution. NOTE 2 — Significant Accounting Policies: (a) Investment Valuation: The Funds value their financial instruments at fair value using independent dealers or pricing services under policies approved by the Board of Trustees. Investments are valued on each day the New York Stock Exchange (the “NYSE”) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern time). Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. Debt securities generally trade in the over-the-counter market. Debt securities with remaining maturities of more than sixty days at the time of acquisition are valued on the basis of last available bid prices or current market quotations provided by dealers or pricing services. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Debt securities with a remaining maturity of sixty days or less are valued at amortized cost which approximates market value. - 23 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board of Trustees. Securities in which the Funds invest may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the foreign closing prices to reflect what the investment adviser, pursuant to policies established by the Board of Trustees, believes to be the fair value of these securities as of the close of the NYSE. The Funds may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open Financial Accounting Standards Board Accounting Standards Codification 820 – Fair Value Measurements and Disclosures (“ASC 820”) defines fair value as the price that the Funds would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Funds. Unobservable inputs are inputs that reflect the Funds’ own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The Funds’ valuation techniques are generally consistent with either the market or the income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, discount rates, and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a - 24 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) company’s financial statements, from industry studies, market data, and market indicators such as benchmarks and indices. Valuation processes are determined by a Valuation Committee (“Committee”) established by the Trust’s Board of Trustees (“Board”) and comprised of representatives of the Trust’s investment advisor. The Committee reports its fair valuation determinations to the Board which is responsible for approving valuation policy and procedures. While the Committee meets on an as-needed basis, the Committee formally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Funds’ pricing vendor, and variances between transactional prices and previous mark-to-markets. The Funds will record a change to a security’s fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1 and 2 are recognized at the end of the reporting period, and transfers into and out of Level 3 are recognized during the reporting period. (b) Cash and Cash Equivalents: Cash and cash equivalents include U.S. dollars and overnight time deposits NOTE 3 — Fair Value Measurements: The following is a summary of the inputs used as of January 31, 2016 in valuing the Funds’ investments carried at fair value on a recurring basis. Based upon the nature, characteristics, and risks associated with their investments, the Funds have determined that presenting them by security type and sector is appropriate. Alger Capital Appreciation Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 656,089,637 $ 656,037,281 — $ 52,356 Consumer Staples 233,665,674 233,665,674 — — Energy 26,349,554 26,349,554 — — Financials 59,718,920 59,718,920 — — Health Care 693,234,591 668,299,005 24,935,586 — Industrials 274,555,504 274,555,504 — — Information Technology 1,294,349,143 1,291,934,940 — 2,414,203 Materials 49,877,301 49,877,301 — — Telecommunication Services 39,994,539 39,994,539 — — TOTAL COMMON STOCKS $ - 25 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Alger Capital Appreciation Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 MASTER LIMITED PARTNERSHIP Financials 28,649,064 28,649,064 — — PREFERRED STOCKS Consumer Discretionary 1,501,699 — — 1,501,699 Health Care 4,207,160 — — 4,207,160 Information Technology 11,128,665 — — 11,128,665 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 28,351,595 28,351,595 — — TOTAL INVESTMENTS IN SECURITIES $ Alger Capital Appreciation Focus Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 10,112,408 $ 10,112,408 — — Consumer Staples 2,445,238 2,445,238 — — Energy 520,555 520,555 — — Financials 1,117,510 1,117,510 — — Health Care 13,772,148 13,772,148 — — Industrials 3,858,990 3,858,990 — — Information Technology 27,398,641 27,398,641 — — Materials 691,215 691,215 — — TOTAL COMMON STOCKS $ $ — — MASTER LIMITED PARTNERSHIP Financials 570,059 570,059 — — PREFERRED STOCKS Health Care 347,249 — — 347,249 REAL ESTATE INVESTMENT TRUST Financials 1,456,549 1,456,549 — — TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger Mid Cap Growth Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $29,769,659 $ 29,765,908 — $ 3,751 Consumer Staples 3,979,030 3,979,030 — — Energy 367,895 367,895 — — Financials 5,270,023 5,270,023 — — Health Care 15,371,470 15,371,470 — — Industrials 17,205,244 17,205,244 — — Information Technology 26,103,678 25,978,175 — 125,503 Materials 3,641,563 3,641,563 — — Telecommunication Services 2,074,655 2,074,655 — — Utilities 141,891 141,891 — — TOTAL COMMON STOCKS $ $ — $ - 26 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Alger Mid Cap Growth Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 PREFERRED STOCKS Consumer Discretionary 93,156 — — 93,156 Health Care 2,106,600 — — 2,106,600 Information Technology 578,498 — — 578,498 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 3,297,526 3,297,526 — — SPECIAL PURPOSE VEHICLE Financials 240,362 — — 240,362 TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger Small Cap Growth Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $33,253,630 $ 33,253,630 — — Consumer Staples 7,346,716 7,346,716 — — Energy 3,627,514 3,627,514 — — Financials 10,662,973 10,662,973 — — Health Care 73,280,014 73,280,014 — — Industrials 22,020,091 22,020,091 — — Information Technology 100,796,202 100,796,202 — — Materials 7,885,747 7,885,747 — — TOTAL COMMON STOCKS $ $ — — PREFERRED STOCKS Health Care 3,508,266 — — 3,508,266 REAL ESTATE INVESTMENT TRUST Financials 7,358,304 7,358,304 — — RIGHTS Health Care — SPECIAL PURPOSE VEHICLE Financials 775,134 — — 775,134 TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 27 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Institutional Fund Common Stocks Opening balance at November 1, 2015 $ 2,203,626 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 262,933 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 2,466,559 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ 262,933 Alger Capital Appreciation Institutional Fund Preferred Stocks Opening balance at November 1, 2015 $ 15,625,491 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 1,212,033 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 16,837,524 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ 1,212,033 - 28 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Focus Fund Preferred Stocks Opening balance at November 1, 2015 $ 345,713 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 1,536 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 347,249 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ 1,536 FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Institutional Fund Common Stocks Opening balance at November 1, 2015 $ 115,585 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 13,669 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 129,254 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ 13,669 - 29 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Institutional Fund Preferred Stocks Opening balance at November 1, 2015 $ 2,711,929 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 66,325 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 2,778,254 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ 66,325 Special Purpose Alger Mid Cap Growth Institutional Fund Vehicle Opening balance at November 1, 2015 $ 240,362 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 240,362 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ – - 30 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Small Cap Growth Institutional Fund Preferred Stocks Opening balance at November 1, 2015 $ 3,505,601 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 2,665 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 3,508,266 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ 2,665 Alger Small Cap Growth Institutional Fund Rights Opening balance at November 1, 2015 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ — - 31 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Special Purpose Alger Small Cap Growth Institutional Fund Vehicle Opening balance at November 1, 2015 $ 775,134 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at January 31, 2016 775,134 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2016 $ – The following table provides quantitative information about our Level 3 fair value measurements of our investments as of January 31, 2016. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. - 32 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Fair Value Valuation Unobservable January 31, 2016 Methodology Input Range Alger Capital Appreciation Institutional Fund Common Stocks $ 2,466,559 Income Discount Rate 22.5-40 % Approach Preferred Stocks $ 16,837,524 Income Discount Rate 10-40 % Approach Alger Capital Appreciation Focus Fund Preferred Stocks $ 347,249 Income Discount Rate 20 % Approach Alger Mid Cap Growth Institutional Fund Common Stocks $ 129,254 Income Discount Rate 22.5-40 % Approach Preferred Stocks $ 2,778,254 Income Discount Rate 10-40 % Approach Special Purpose Vehicle $ 240,362 Cost Purchase Price Cost Approach Alger Small Cap Growth Institutional Fund Preferred Stocks $ 3,508,266 Income Discount Rate 10-20 % Approach Special Purpose Vehicle $ 775,134 Cost Purchase Price Cost Approach The significant unobservable inputs used in the fair value measurement of the company’s securities are revenue and EBITDA multiples, discount rates, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation and interrelationships between those inputs could result in significantly higher or lower fair value measurements as noted in the table above. On January 31, 2016 there were no transfers of securities between Level 1, Level 2 and Level 3 Certain of the Fund’s assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of January 31, 2016, such assets are categorized within the disclosure hierarchy as follows: TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash, Foreign cash and Cash equivalents: Alger Capital Appreciation Institutional Fund $ 165,200,160 $ 165,200,160 — — Alger Capital Appreciation Focus Fund 2,741,026 2,741,026 — — Alger Mid Cap Growth Institutional Fund 2,730,872 2,730,872 — — Alger Small Cap Growth Institutional Fund 1,485,146 1,485,146 — — Total $ $ — — NOTE 4 — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging (“ASC 815”) requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses - 33 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Options— The Funds seek to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Funds invest in a broadly diversified portfolio of common stocks, while also buying and selling call and put options on equities and equity indices. The Funds purchase call options to increase their exposure to the stock market and also provide diversification of risk. The Funds purchase put options in order to protect from significant market declines that may occur over a short period of time. The Funds will write covered call and cash secured put options to generate cash flows while reducing the volatility of the Funds’ portfolios. The cash flows may be an important source of the Funds’ returns, although written call options may reduce the Funds’ ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options is intended to provide the Funds with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. During the three months ended January 31, 2016, options were used in accordance with these objectives. The Funds’ option contracts were not subject to any rights of offset with any counterparty. All of the Funds’ options were exchange traded which utilize a clearing house that acts as an intermediary between buyer and seller, receiving initial and maintenance margin from both, and guaranteeing performance of the option contract. For the three months ended January 31, 2016, there were no open derivative instruments. NOTE 5 — Affiliated Securities: The securities listed below are deemed to be affiliate’s of the Funds because the Funds or their affiliates owned 5% or more of the company’s voting securities during all or part of the period ended January 31, 2016. Purchase and sale transactions and dividend income earned during the period were as follows: - 34 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Continued) Shares at Shares at Value at October 31, January 31, Dividend January 31, Security 2015 Additions Reductions 2016 Income 2016 Alger Capital Appreciation Institutional Fund Common Stocks Choicestream Inc.* 124,658 — — 124,658 — $ 52,356 Preferred Stocks Choicestream, Inc. 3,575,473 — — 3,575,473 — 1,501,699 Class A & Class B* Alger Capital Appreciation Focus Fund Preferred Stocks Prosetta Biosciences, 76,825 — — 76,825 — 347,249 Inc.* Alger Mid Cap Growth Institutional Fund Common Stocks Choicestream Inc.* 8,930 — — 8,930 — $ 3,751 Preferred Stocks Choicestream, Inc. 221,801 — — 221,801 — 93,156 Class A & Class B* Prosetta Biosciences, 166,009 — — 166,009 — 750,361 Inc.* Tolero Pharmaceuticals, 354,870 — — 354,870 — 1,070,323 Inc.* Alger Small Cap Growth Institutional Fund Preferred Stocks Prosetta Biosciences, 133,263 — — 133,263 — 602,349 Inc.* Tolero Pharmaceuticals, 448,284 — — 448,284 — 1,352,069 Inc.* * Non –income producing security. - 35 - ITEM 2. Controls and Procedures. (a) Based on their evaluation of Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) as of a date within 90 days of the filing of this document, Registrant’s principal executive officer and principal financial officer found Registrant’s disclosure controls and procedures to provide reasonable assurances that information required to be disclosed by Registrant in the reports it files under the Securities Exchange Act of 1934 (a) is accumulated and communicated to Registrant’s management, including its principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure, and (b) is recorded, processed, summarized and reported within the time periods specified in the rules and forms adopted by the U.S. Securities and Exchange Commission. (b) No changes in the registrant’s internal control over financial reporting occurred during the registrant’s last fiscal quarter that materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a-2(a) under the Investment Company Act of 1940 are attached as Exhibit 99. CERT. - 36 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Alger Institutional Funds By /s/Hal Liebes Hal Liebes President Date: March 30, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Hal Liebes Hal Liebes President Date: March 30, 2016 By /s/ Michael D. Martins Michael D. Martins Treasurer Date: March 30, 2016 - 37 -
